DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "and providing during one or more other time periods of the 3D printing stage extrudate comprising one of the first thermoplastic material and the second thermoplastic material" in lines 3-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner acknowledges the presence of a previously introduced core-shell extrudate in claim 1 from which claim 3 depends, but there is insufficient antecedent basis for the second extrudate referred to in claim 3. It is therefore unclear whether a new extrudate is formed or the same core-shell extrudate becomes a single material extrudate.
Claim 8 recites the limitation "A 3D item comprising 3D printed material wherein the 3D item comprises a plurality of layers of 3D printed material" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant could fix this issue easily by changing the first ‘3D printed material’ to read ‘a 3D printed material’ and changing the second ‘3D printed material’ to read ‘the 3D printed material’. 
Claims 9-15 depend from or require the limitations of claim 8, and therefore are rejected as well according to the reasoning above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over CAKMAK (WO 2018199959 A1 ) in view of MARK (Mark, James E. Polymer Data Handbook. Place of publication not identified: Oxford University Press, 2009. Print.) and TALGORN (WO 2016193119 A1).
Regarding claim 1, CAKMAK teaches the use of a thermoplastic core-thermoplastic shell extrudate in a fused deposition modelling process (Fused Deposition Modelling described in [0003-0004] of description, use of core-shell thermoplastic extrudate described in [0007] of description). Further, in paragraph [0004] CAKMAK mentions the known weakness of FDM products that are inherent due to rapid cooling after printing.
However, CAKMAK fails to teach the specific first and second thermoplastic materials wherein the first thermoplastic material is an elastomeric material having a Young's modulus in the range of 2 to 200 MPa, a first low glass transition temperature TLG1 of at maximum 0 °C, and a first high glass transition temperature THG1 or a first high melting temperature THM1 of at minimum at 60 °C, and wherein the second thermoplastic material has a Young's modulus in the range of 1 to 10 GPa, and one or more of a second glass transition temperature TG2 and a second melting temperature TM2 of at minimum 60 °C.
In the analogous art, TALGORN discloses the conventional usage of polycarbonate and low-density polyethylene (LDPE) as useful 3D printing materials (Page 5, lines 8-11).
In the analogous art, MARK discloses measured mechanical and processing properties of a low-density polyethylene. Specifically, the glass transition temperature of LDPE having a value below -20°C (140-170K, page 666), the melting temperature of LDPE having a value above 80°C (378-388°C, page 666), and the tensile modulus of LDPE having a value between 2-200 MPa (102-310 MPa, page 667).
Further, MARK discloses measured mechanical and processing properties of polycarbonate. Specifically, the melting temperature of polycarbonate having a value above 80°C (220-260°C, page 481), and the flex modulus between 1-10 GPa (2340 MPa, page 482).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the fused deposition modelling method and material taught by CAKMAK with the specific materials taught by MARK and TALGORN to address the known mechanical weakness in the 3D printed product that is imparted by rapid cooling, since it has been held by the courts that the selection of a conventional material on the basis of its suitability for the intended purpose is within the level of ordinary skill (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)), that purpose being adding resilience to the 3D printed product by the use of a known resilient material, such as an elastomer, alongside conventional more rigid materials normally used in 3D printing processes.
Regarding claim 4, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as described above, including the limitation specifying the core material to be the first thermoplastic material and the shell material to be the second thermoplastic material (CAKMAK, [0007]).
Regarding claim 5, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as described above, including the limitation specifying the core material to be the second thermoplastic material and the shell material to be the first thermoplastic material (CAKMAK, [0007]).
Regarding claim 6, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as described above, including the limitations of the first thermoplastic material having the first low glass transition temperature of at maximum -20°C, the first high glass transition temperature or first high melting temperature of at minimum 80°C, and the second thermoplastic material having one or more of the second glass transition temperature or the second melting temperature of at minimum 80°C (MARK: Pages 666-667, 481-482).
Regarding claim 7, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as described above, including the limitations of the shell material comprising polycarbonate, and the core material comprising a thermoplastic polyolefin elastomer (MARK: Pages 666-667, 481-482).
Regarding claim 8, CAKMAK teaches the use of a thermoplastic core-thermoplastic shell extrudate in a fused deposition modelling process (Fused Deposition Modelling described in [0003-0004] of description, use of core-shell thermoplastic extrudate described in [0007] of description). Further, in paragraph [0004] CAKMAK mentions the known weakness of FDM products that are inherent due to rapid cooling after printing.
However, CAKMAK fails to teach the specific first and second thermoplastic materials wherein the first thermoplastic material is an elastomeric material having a Young's modulus in the range of 2 to 200 MPa, a first low glass transition temperature TLG1 of at maximum 0 °C, and a first high glass transition temperature THG1 or a first high melting temperature THM1 of at minimum at 60 °C, and wherein the second thermoplastic material has a Young's modulus in the range of 1 to 10 GPa, and one or more of a second glass transition temperature TG2 and a second melting temperature TM2 of at minimum 60 °C.
In the analogous art, TALGORN discloses the conventional usage of polycarbonate and low-density polyethylene (LDPE) as useful 3D printing materials (Page 5, lines 8-11).
In the analogous art, MARK discloses measured mechanical and processing properties of a low-density polyethylene. Specifically, the glass transition temperature of LDPE having a value below -20°C (140-170K, page 666), the melting temperature of LDPE having a value above 80°C (378-388°C, page 666), and the tensile modulus of LDPE having a value between 2-200 MPa (102-310 MPa, page 667).
Further, MARK discloses measured mechanical and processing properties of polycarbonate. Specifically, the melting temperature of polycarbonate having a value above 80°C (220-260°C, page 481), and the flex modulus between 1-10 GPa (2340 MPa, page 482).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the fused deposition modelling method and material taught by CAKMAK with the specific materials taught by MARK and TALGORN to address the known mechanical weakness in the 3D printed product that is imparted by rapid cooling, since it has been held by the courts that the selection of a conventional material on the basis of its suitability for the intended purpose is within the level of ordinary skill (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)), that purpose being adding resilience to the 3D printed product by the use of a known resilient material, such as an elastomer, alongside conventional more rigid materials normally used in 3D printing processes.
Regarding claim 11, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as described above, including the limitation specifying the core material to be the first thermoplastic material and the shell material to be the second thermoplastic material (CAKMAK, [0007]).
Regarding claim 12, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as described above, including the limitation specifying the core material to be the second thermoplastic material and the shell material to be the first thermoplastic material (CAKMAK, [0007]).
Regarding claim 13, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as described above, including the limitations of the first thermoplastic material having the first low glass transition temperature of at maximum -20°C, the first high glass transition temperature or first high melting temperature of at minimum 80°C, and the second thermoplastic material having one or more of the second glass transition temperature or the second melting temperature of at minimum 80°C (MARK: Pages 666-667, 481-482).
Regarding claim 14, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as described above, including the limitations of the shell material comprising polycarbonate, and the core material comprising a thermoplastic polyolefin elastomer (MARK: Pages 666-667, 481-482).

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CAKMAK in view of MARK and TALGORN as applied above, and further in view of MOLINARI (US 20150183161 A1).
Regarding claim 2, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention, except for the controlling of the relative amounts of the first thermoplastic material and the second thermoplastic material during the 3D printing stage.
In the analogous art, MOLINARI discloses the use of a 3D printing print head that includes a mixing cavity in the nozzle, capable of controlling and tuning the composition of the extrudate in the 3D printing process ([0003]). Further, MOLINARI discloses the use of the print head in a fused filament fabrication process ([0021]) and notes that it may be used to produce a product that has a varying composition([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention as taught by CAKMAK in view of MARK and TALGORN with the 3D printing nozzle having the mixing cavity as taught by MOLINARI in order to control the composition of the core-shell extrudate, for the purpose of producing a product having a desired composition.
Regarding claim 3, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention, except for the controlling of the relative amounts of the first thermoplastic material and the second thermoplastic material during the 3D printing stage.
In the analogous art, MOLINARI discloses the use of a 3D printing print head that includes a mixing cavity in the nozzle, capable of controlling and tuning the composition of the extrudate in the 3D printing process ([0003]). Further, MOLINARI discloses the use of the print head in a fused filament fabrication process ([0021]) and notes that it may be used to produce a product that has a varying composition([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention as taught by CAKMAK in view of MARK and TALGORN with the 3D printing nozzle having the mixing cavity as taught by MOLINARI in order to control the composition of the core-shell extrudate, for the purpose of producing a product having a desired composition.
Regarding claim 9, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention, except for the varying of the relative amounts of the first thermoplastic material and the second thermoplastic material over a length of one or more of the one or more core-shell layer parts.
In the analogous art, MOLINARI discloses the use of a 3D printing print head that includes a mixing cavity in the nozzle, capable of controlling and tuning the composition of the extrudate in the 3D printing process ([0003]). Further, MOLINARI discloses the use of the print head in a fused filament fabrication process ([0021]) and notes that it may be used to produce a product that has a varying composition([0047]). Since the 3D printing head is used in fused filament fabrication ([0021]), which is a layer by layer additive manufacturing method, the product that follows is composed of layers of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention as taught by CAKMAK in view of MARK and TALGORN with the 3D printing nozzle having the mixing cavity as taught by MOLINARI in order to control the composition of the core-shell extrudate, for the purpose of producing a product having a desired composition.
Regarding claim 10, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention, except for the varying of the relative amounts of the first thermoplastic material and the second thermoplastic material over a length of one or more of the one or more core-shell layer parts.
In the analogous art, MOLINARI discloses the use of a 3D printing print head that includes a mixing cavity in the nozzle, capable of controlling and tuning the composition of the extrudate in the 3D printing process ([0003]). Further, MOLINARI discloses the use of the print head in a fused filament fabrication process ([0021]) and notes that it may be used to produce a product that has a varying composition([0047]). Since the 3D printing head is used in fused filament fabrication ([0021]), which is a layer by layer additive manufacturing method, the product that follows is composed of layers of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention as taught by CAKMAK in view of MARK and TALGORN with the 3D printing nozzle having the mixing cavity as taught by MOLINARI in order to control the composition of the core-shell extrudate, for the purpose of producing a product having a desired composition.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CAKMAK in view of MARK and TALGORN as applied above, and further in view of KARDOS (EP 3239599 A1).
Regarding claim 15, CAKMAK, MARK, and TALGORN teach all of the elements of the current invention as in claim 8, from which claim 15 requires all limitations, except for the lighting system comprising a light source, with the 3D item comprising a part of a housing, or various types of functional components.
In the analogous art, KARDOS discloses a lighting system with a light source and a housing produced in the form of layers of the same material, as in additive manufacturing ([0004-0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the lighting system with light source and housing disclosed by KARDOS with the 3D item as taught by CAKMAK in view of MARK and TALGORN in order to produce a lighting system having a housing with a desired composition and mechanical properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11007707 B2 discloses the coextrusion of core-shell thermoplastic filament 3D printing material.
WO 2017/208238 discloses the use of elastomeric material in 3D printing.
WO 2017100451 A1 discloses the use of polymers with different properties to tailor the properties of the extrudate in 3D printing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY G HEMINGWAY whose telephone number is (571)272-0235. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272.2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.G.H./Examiner, Art Unit 4183                                                                                                                                                                                                        




/MARC C HOWELL/Primary Examiner, Art Unit 1774